                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CASEY WAYNE BURRIS,                          )
                                             )
                     Petitioner,             )
                                             )
v.                                           )          CIV-20-004-R
                                             )
STATE OF OKLAHOMA,                           )
                                             )
                     Respondent.             )

                                         ORDER

       Petitioner filed this action seeing a writ of mandamus. (Doc.No. 1). Pursuant to 28

U.S.C. § 636(b)(1)(B), the matter was referred to United States Magistrate Judge Gary M.

Purcell for preliminary review. On January 28, 2020, Judge Purcell issued a Report and

Recommendation wherein he recommended that the Application for Leave to Proceed In

Forma Pauperis, Doc.No. 5, be denied and that the action be dismissed if Petitioner did not

pay the filing fee by February 18, 2020. The record reflects that Petitioner has not filed a

timely objection to the Report and Recommendation nor sought an extension of time in

which to object, nor has the filing fee been submitted to the Court. Accordingly, the Court

hereby ADOPTS the Report and Recommendation, denies Petitioner’s Application for

Leave to Proceed In Forma Pauperis, and DISMISSES the petition WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 21st day of February 2020.
